Exhibit 10(n)(iii)

 

INCENTIVE AWARD AGREEMENT

 

 

This INCENTIVE AWARD AGREEMENT (the “Agreement”), is dated as of the 1st day of
April, 2019, between Albany International Corp., a Delaware corporation (the
“Company”), and Stephen Nolan (the “Participant”).

WHEREAS, the Company adopted and maintains the Albany International Corp. 2017
Incentive Plan (the “Plan”);

WHEREAS, Section 8 of the Plan provides for the grant of service-based awards to
Participants in the Plan, which awards may or may not be equity-based or
equity-related awards; and



WHEREAS, as an incentive to encourage the Participant to join and remain in the
employ of the Company and its subsidiaries by affording the Participant a
greater interest in the success of the Company and its subsidiaries, the Company
desires to grant the Participant shares of Common Stock as provided herein;

 

WHEREAS, the Participant desires to obtain such Common Stock on the terms and
conditions provided for herein;

 

NOW THEREFORE, in consideration of the agreements and obligations hereinafter
set forth, the parties hereto agree as follows:

 

 

1.                  Definitions; References.

As used herein, the following terms shall have the meanings indicated below.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Plan.

(i)            “Beneficiary” shall mean the person(s) designated by the
Participant in a written instrument delivered pursuant to the Plan to receive a
payment due under the Plan upon the Participant’s death, signed by the
Participant and delivered to the Company prior to the Participant’s death or, if
no such written instrument is on file, the Participant’s estate.

(ii)            “Cause” shall be deemed to exist if a majority of the members of
the Board of Directors determine that the Participant has (i) caused substantial
harm to the Company with intent to do so or as a result of gross negligence in
the performance of his or her duties; (ii) not made a good faith effort to carry
out his or her duties; (iii) wrongfully and substantially enriched himself or
herself at the expense of the Company; or (iv) been convicted of a felony.

(iii)            “Determination Date” shall mean, with respect to the Service
Period, the date on which the Committee shall have determined that the
Participant has fulfilled the Service

 

 

 1

 

Requirement of this Award, which date shall not be later than the last day of
May following the Service Period.

(iv)            “Disability” shall be deemed to exist if (i) by reason of mental
or physical illness the Participant has not performed his or her duties for a
period of six consecutive months; and (ii) the Participant does not return to
the performance of his or her duties within thirty days after written notice is
given by Company or one of its subsidiaries that the Participant has been
determined by the Committee to be “Disabled” under the Company’s long term
disability policy.

(v)            “Distribution Date” is the first Business Day on or after May 15
of the year immediately following the end of the Service Period.

(vi)            “Service Period” shall mean the period that begins on April 1,
2019 and ends on March 31, 2022.

(vii)            “Service Requirement” shall be as specified in Section 3.

(viii)            “Share Bonus” with respect to the Service Period, shall mean
the number of shares of Common Stock specified in Section 2.

2.      “Establishment of the Share Bonus”. Pursuant to, and subject to, the
terms and conditions set forth herein and in the Plan, the Company hereby
establishes the Participant’s Share Bonus at 6,285 shares of Common Stock for
the Service Period.

3.      “Establishment of the Service Requirement”. Pursuant to, and subject to,
the terms and conditions set forth herein and in the Plan, the Company hereby
establishes the Participant’s Service Requirement as the performance of the
duties and obligations of the position of Chief Financial Officer, at the
direction of the Company’s CEO and its Board of Directors, in good faith, and to
the best of his abilities, during the entire Service Period.

4.      Determination of Service Requirement. As soon as practicable after the
end of the Service Period, and in no event later than the 15th day of the first
May following the Service Period, the Committee shall determine whether the
Participant has adequately fulfilled the Service Requirement. The Committee
shall have discretion to reduce (but not increase) the Share Bonus at any time
prior to the payment of such bonus to the Participant. The Committee may, but
shall not be required to, set forth in Exhibit A hereto such criteria (which may
be subjective) to be used as the basis by the Committee to make any such
reduction.

5.                  Time and Method of Payment of Bonus.

a.                               The Share Bonus shall be distributed in shares
of Common Stock, less applicable taxes and withholdings, which may be satisfied
with shares of Common Stock, and shall be distributed on the Distribution Date.

b. In the event that a payment is called for hereunder to the Participant at a
time when the Participant is deceased, such payment shall be made to the
Participant’s Beneficiary.

 

 2

 

6.                  Effect of Termination of Employment.

a.                               In the event the Participant’s employment with
the Company terminates for any reason during the Service Period, no bonus shall
be earned and the Participant shall not be entitled to any payment under Section
5 or have any other rights with respect to the Share Bonus.

b.                              In the event the Participant’s employment with
the Company terminates at any time after the end of the Service Period for any
reason other than termination by the Company for Cause, the Share Bonus Amount
shall nevertheless be determined and distributed to the Participant in
accordance with the otherwise applicable provisions of this Agreement; provided
however, that any unpaid Share Bonus shall be forfeited in its entirety should
Participant engage in any business or activity, either on his own or as an
employee, which is deemed to be in competition with the Company.

c.                               In the event the Company terminates the
Participant’s employment for Cause at any time prior to the Distribution Date,
any vested but unpaid Share Bonus shall be forfeited and the Participant shall
not be entitled to any other payment under Section 5 or have any other rights
with respect to the Share Bonus.

7.                  Clawback. In the event that the Company required to prepare
an accounting restatement for any fiscal quarter or year commencing after April
1, 2019 due to the material noncompliance of the Company with any financial
reporting requirement, and the Board of Directors of the Company (the “Board”)
determines that the Participant’s willful commission of an act of fraud or
dishonesty or recklessness in the performance of his duties contributed to the
noncompliance which resulted in the obligation to restate the Company’s
financial statements, the Board of Directors may require the Participant to
repay to the Company all or part of the Share Bonus, or forfeit such if not
already paid, whether vested or unvested.

8.                  Modification and Waiver. Except as provided in the Plan with
respect to determinations of the Committee and subject to the Company’s Board of
Directors’ right to amend the Plan, neither this Agreement nor any provision
hereof can be changed, modified, amended, discharged, terminated or waived
orally or by any course of dealing or purported course of dealing, but only by
an agreement in writing signed by the Participant and the Company. No such
agreement shall extend to or affect any provision of this Agreement not
expressly changed, modified, amended, discharged, terminated or waived or impair
any right consequent on such a provision. The waiver of or failure to enforce
any breach of this Agreement shall not be deemed to be a waiver or acquiescence
in any other breach thereof.

9.                  Notices. All notices and other communications hereunder
shall be in writing, shall be deemed to have been given if delivered in person
or by first-class registered or certified mail, return receipt requested, and
shall be deemed to have been given when personally delivered or five (5) days
after mailing to the following address (or to such other address as either party
may have furnished to the others in writing in accordance herewith, except that
notices of change of address shall only be effective upon receipt):If to the
Company:

 3

 

Albany International Corp.
216 Airport Drive

Rochester, New Hampshire 03867

Fax: (518) 445-2270
Attention: Legal Department

 

If to the Participant, to the most recent address of the Participant that the
Company has in its records.

10.              Participant Acknowledgement. The Participant hereby
acknowledges receipt of a copy of the Plan.

11.              Incorporation of the Plan. All terms and provisions of the Plan
are incorporated herein and made part hereof as if stated herein. If any
provision hereof and of the Plan shall be in conflict, the terms of the Plan
shall govern. All capitalized terms used herein and not defined herein shall
have the meanings assigned to them in the Plan.

12.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but each of which
together shall constitute one and the same document.

13.              Governing Law; Choice of Forum. This Agreement shall be
governed by and interpreted in accordance with New York law, without regard to
its conflicts of law principles, and the parties hereby submit to the
jurisdiction of the courts and tribunals of New York.

14.              Binding Effect. This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the heirs, personal representatives and
successors of the parties hereto. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any person other than the
parties to this Agreement, or their respective heirs, personal representatives
or successors, any legal or equitable rights, remedy or claim under or in
respect of this Agreement or any provision contained herein.

15.              Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

16.              Miscellaneous. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

[SIGNATUE PAGE FOLLOWS]

 4

 



 

 

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Award Agreement as of the Award Date specified above.

 

 

ALBANY INTERNATIONAL CORP.

 

 



      By: /s/ Charles J. Silva, Jr   Name: Charles J. Silva, Jr   Title: Vice
President, General Counsel and Secretary

 



  Participant       /s/ Stephen M. Nolan   Stephen M. Nolan

 

 

 5

 

EXHIBIT A

 

Pursuant to Paragraph 4 of the Incentive Award Agreement, the Committee retains
discretion to reduce the Share Bonus payable to the Participant. Without
limiting such discretion, the Committee has concluded that it is likely to
exercise such discretion in the event it determines, in its sole discretion,
that either,

(1)               The Company has failed to pursue or make adequate progress in
the implementation of the company-wide safety measures; or

(2)               The Company has failed to adequately address the long-term
strategic issues facing the Albany Engineered Composites business segment
sufficient to advance and ensure its long-term strength and success, including:

a.                   Progress on engineering and manufacturing ramp-up of Safran
part;

b.                  Progress on R&T and staffing to address additional business
opportunities with priority on Safran;

c.                   Progress on maturation of AEC organization.

 

 



 6

 

 

 

 

 

 

 

 

 

 

 



 

